SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 for the period ended30 June,2016 BP p.l.c. (Translation of registrant's name into English) 1 ST JAMES'S SQUARE, LONDON, SW1Y 4PD, ENGLAND (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F |X| Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of Yes No |X| Exhibit 1.1 Director/PDMR Shareholdingdated10 June2016 Exhibit 1.2 Director/PDMR Shareholdingdated17 June2016 Exhibit 1.3 Director/PDMR Shareholdingdated21 June2016 Exhibit 1.4 Payments to Governments dated24 June2016 Exhibit 1.5 Director/PDMR Shareholdingdated24 June2016 Exhibit 1.6 Total Voting Rights dated 30 June 2016 Exhibit 1.1 BP p.l.c. Notification of transactions of persons discharging managerial responsibility or connected persons BP p.l.c. was advised on 10 June 2016 that the following Director and senior executive (all persons discharging managerial responsibilities in BP p.l.c.) acquired in London the number of BP ordinary shares (ISIN number GB0007980591) shown opposite their names below at £3.7415 per share through participation in the BP ShareMatch UK Plan on 10 June 2016:- Director Dr B. Gilvary 83 shares Other Persons Discharging Managerial Responsibilities Mr B. Looney 83 shares This notice is given in fulfilment of the obligation under DTR3.1.4(1)(a)R. Exhibit 1.2 BP p.l.c. Notification of transactions of persons discharging managerial responsibility or connected persons BP p.l.c. was notified that on 17 June 2016, Mr B. Looney, a senior executive of BP p.l.c. (a person discharging managerial responsibility) acquired in London 362 BP ordinary shares (ISIN number GB0007980591) at a Reference Share Price of $5.1720 per share, through the BP Scrip Dividend Programme. This notice is given in fulfilment of the obligation under DTR3.1.4 (1)(a)R Exhibit 1.3 BP p.l.c. Notification of transactions of persons discharging managerial responsibility or connected persons BP p.l.c. was notified on 20 June 2016 that on 17 June 2016 Mr Ian Davis, a Director of BP p.l.c., acquired 471 BP ordinary shares (ISIN number GB0007980591) at a reference share price of $5.172 per share through the BP Scrip Dividend Programme. This notice is given in fulfilment of the obligation under DTR3.1.4 (1)(a)R. Exhibit 1.4 BP p.l.c. Report on payments to governments Year ended 31 December 2015 London 24 June 2016 INFORMATION ABOUT THIS REPORT This report is also available in pdf format on BP website - in the tax and transparency section - www.bp.com/tax Introduction Basis of preparation Payments Overview Payments by Country Independent Limited Assurance report Other Resources INTRODUCTION BP p.l.c. has prepared the following consolidated report ('Report') on payments to governments in accordance with the Reports on Payments to Governments Regulations 2014 (2014/3209), as amended by the Reports on Payments to Governments (Amendment) Regulations 2015 (2015/1928), (the 'Regulations'). The Report also addresses BP's reporting obligations under DTR 4.3A of the Financial Conduct Authority Disclosure and Transparency Rules. The 'Basis of Preparation' section below contains information about the content of the Report, the types of payments included and the principles that have been applied in preparing the Report. BP's socio-economic contribution BP makes a broader socio-economic contribution to countries in which we operate in addition to the payments that are required to be reported under the Regulations. We also make payments to governments in connection with parts of our business other than the Upstream - for example in relation to the transporting, trading, manufacturing and marketing of oil and gas. As well as government payments, BP contributes to the economies of the countries in which we operate by providing jobs for employees and contractors, purchasing materials from local suppliers and undertaking social investment activities. See Other Resources section at the end of the report for more information on our socio-economic contribution and our position on tax and financial transparency. BP's positions on revenue transparency BP supports the concept of transparency in revenue flows from oil and gas activities in resource-rich countries. It helps citizens of affected countries access the information they need to hold governments to account for the way they use funds received through taxes and other agreements. As a founding member of the Extractive Industries Transparency Initiative (EITI), BP works with governments, non-governmental organizations and international agencies to improve transparency and disclosure of payments to governments. We support governments' efforts towards EITI certification and have worked with many countries on implementation of their EITI commitments, including Australia, Azerbaijan, Indonesia, Iraq, Norway, Trinidad & Tobago, the UK and US. BASIS OF PREPARATION Under the Regulations, BP p.l.c. is required to prepare a consolidated report on payments made to governments for each financial year in relation to relevant activities of both BP p.l.c. and any of its subsidiary undertakings included in the consolidated group accounts. The term 'BP' is used interchangeably within this report to indicate BP p.l.c. or any subsidiary undertaking within the scope of the Report. Activities within the scope of the Report Payments made to governments that relate to BP's activities involving the exploration, prospection, discovery, development, and extraction of minerals, oil, natural gas deposits or other materials ('extractive activities') are included in this Report. Payments made to governments that relate to trading, export (pipelines), refining and processing activities are not included in this Report as they are not within the scope of extractive activities as defined by the Regulations. Where a payment relates to activities that are reportable under the Regulations as well as to activities which are not reportable, BP reports the payment in its entirety if it is not possible to disaggregate it. Government Under the Regulations, a 'government' is defined as any national, regional or local authority of a country, and includes a department, agency or undertaking that is a subsidiary undertaking controlled by such an authority. In some countries, certain local indigenous organizations fall within this definition of government. Where this is the case payments made to such organizations have been included in this Report. Where a state owned enterprise undertakes activities outside of its home jurisdiction, then it is not considered to be a government. Cash basis Payments are reported on a cash basis, meaning that they are reported in the period in which they are paid, as opposed to being reported on an accruals basis (which would mean that they were reported in the period for which the liabilities arise). Refunds are also reported in the period they are received by BP and are shown as negative amounts in the Report. Where payments in kind are made to a government they have been valued and footnotes are included to help explain the valuation method and any related volumes. Reporting principles The Regulations require payments to be reported where they are made to governments by BP p.l.c. and its subsidiary undertakings in respect of extractive activities. In preparing a report, the Regulations also require the disclosure of payments to reflect the substance of each payment and the relevant activity or project concerned. In light of these requirements BP has assessed its reporting obligations to be as follows: Where BP has made a payment to a government, such payment is reported in full, whether made in BP's sole capacity or in BP's capacity as the operator of a joint-venture. Payments made to governments in connection with joint ventures are included in the Report if and to the extent that BP makes the relevant payment. Typically such circumstances will arise where BP is the operator of the joint venture. Payments made by an incorporated joint venture which is not a subsidiary of BP are not included within this Report. In some instances, BP is a partner in unincorporated joint ventures where the role of operator is performed through a non-typical operatorship model whereby multiple entities contribute to an unincorporated body which has the role of operator. In relation to such joint ventures, payments actually made by BP to the government are reported and payments for which BP has direct responsibility to the government, but which are paid on itsbehalf, are also reported. BP's equity-accounted investments such as Rosneft and Pan American Energy are not BP subsidiaries and therefore in accordance with the Regulations, payments made by such entities are not included in this Report. Project definition The Regulations require payments to be reported by project (as a sub category within a country). They define a 'project' as the operational activities which are governed by a single contract, licence, lease, concession or similar legal agreement, and form the basis for payment liabilities with a government. If these agreements are substantially interconnected, then they can be treated as a single project. Under the Regulations 'substantially interconnected' means forming a set of operationally and geographically integrated contracts, licences, leases or concessions or related agreements with substantially similar terms that are signed with a government, giving rise to payment liabilities. These agreements may themselves be governed by a single contract, joint venture, production-sharing agreement, or other overarching legal agreement. Factors used to determine whether contracts or licences are operationally and geographically integrated may include their common management framework, proximity and use of common infrastructure. The number of projects will depend on the contractual arrangements within a country and not necessarily on the scale of activities. Moreover, a project will only appear in this report where relevant payments occurred during the year in relation to that project. The Regulations acknowledge that for some payments it may not be possible to attribute a payment to a single project and therefore such payments may be reported at the country level. Corporate income taxes, which are typically not levied at a project level, are an example of this. Materiality threshold The Regulations require that payments made as a single payment exceeding £86,000 or as part of a series of related payments within a financial year exceeding £86,000 be included in this Report. Reporting currency All payments have been reported in US dollars. Payments made in currencies other than US dollars are typically translated at the exchange rate at the date of payment. Payment Types The Regulations define a "Payment" as an amount paid whether in money or in kind, for relevant activities where the payment is of any one of the types listed below: Production entitlements Under production-sharing agreements (PSAs) the host government is entitled to a share of the oil or gas produced. These entitlements are commonly paid in kind. In this Report such production entitlements volumes to the government are reported on a lifting basis. The market value is applied, usually using the valuation method from the relevant PSA. For joint ventures in which BP is the operator, government production entitlements are reported in their entirety, in accordance with the notes above. Where the national oil company (NOC) is also an equity partner in the joint venture, their production entitlement is reported in addition to the government share of production as the concessionaire. The NOC's entitlement as a partner will include both their share of production as investor's return as well as their entitlement for the reimbursement of their costs. Taxes The Report includes taxes levied on income, production or profits or withheld from dividends, royalties and interest received by BP. In addition, taxes paid on behalf of BP by the NOC out of production entitlements are reported. Taxes levied on consumption, personnel, sales, procurement (contractor's withholding taxes), environmental, property, customs and excise are not reportable under the Regulations. Royalties These may be paid in cash or in kind (valued in the same way as production entitlement). Fees In preparing this Report BP has included licences fees, rental fees, entry fees and all other payments that are paid in consideration for new and existing licences and/or concessions. Fees paid to governments for administrative services are excluded. Bonuses Signature, discovery and production bonuses and other bonuses payable under the PSA are included in the Report. Infrastructure improvements Such payments would include payments made by BP for a road or a building that forms part of the fundamental facilities and systems serving a community or area. These payments are included in the Report whether or not BP is contractually obliged to fund them, and are reported when the relevant assets are handed over to the government for use by the local community. Dividends These are dividends that are paid in lieu of production entitlements or royalties. Dividends paid by BP to a government as an ordinary shareholder are excluded. For the year ended 31 December 2015, there were no reportable dividend payments to a government. Other Considerations The payments shown in this report are rounded to the nearest USD $0.1 million. In the following tables because of rounding, some totals may not agree exactly with the sum of their component parts. Amounts are shown to the nearest dollar in the data submitted and available on the UK Companies House website. PAYMENTS OVERVIEW The table below shows the relevant payments to governments made by BP in the year ended 31 December 2015 shown by country and payment type. Of the seven payments types required by the UK regulations, BP did not pay any relevant dividends and therefore the category is not shown. $ million Production Infrastructure Country Entitlements Taxes Royalties Fees Bonuses Improvements Total Algeria Angola Argentina Australia Azerbaijan Brazil Canada Egypt India Indonesia Iraq Libya Norway Oman Qatar Russia Trinidad and Tobago United Arab Emirates United Kingdom United States Uruguay Venezuela Vietnam Total PAYMENTS BY COUNTRY ALGERIA $ million Production Infrastructure GOVERNMENTS Entitlements Taxes Royalties Fees Bonuses Improvements Total Ministère des Finances - Direction Générale des Impôts (a)134.0 Total Production Infrastructure PROJECTS Entitlements Taxes Royalties Fees Bonuses Improvements Total In Amenas (b)49.5 In Salah (c)84.5 Total (a) Includes $122.6 million of taxes settled by Sonatrach on BP's behalf out of production entitlement, pursuant to the relevant agreements. (b) Includes $38.1 million of taxes settled by Sonatrach on BP's behalf out of production entitlement, pursuant to the relevant agreements. (c) Pursuant to the relevant agreements, Sonatrach paid these taxes on BP's behalf out of production entitlements. ANGOLA $ million Production Infrastructure GOVERNMENTS Entitlements Taxes Royalties Fees Bonuses Improvements Total Adminstracao Geral Tributaria Cunene Province Finance Ministry Luanda Province Ministry of Petroleum Sonangol EP (Concessionaire) (a)864.9 Sonangol P&P (b)1,121.0 Total Production Infrastructure PROJECTS Entitlements Taxes Royalties Fees Bonuses Improvements Total Block 15 Block 17 Block 18 (c)633.8 Block 19 Block 20 Block 24 Block 25 Block 31 (d)1,352.1 Total (a) Payments in kind for 17.6 million bbls of crude oil valued per the Production Sharing Agreement. (b) Payments in kind for 23.6 million bbls of crude oil valued per the Production Sharing Agreement. (c) Payments in kind for 12.5 million bbls of crude oil valued per the Production Sharing Agreement. (d) Payments in kind for 28.7 million bbls of crude oil valued per the Production Sharing Agreement. ARGENTINA $ million Production Infrastructure GOVERNMENTS Entitlements Taxes Royalties Fees Bonuses Improvements Total Administracion Federal de Ingresos Publicos (AFIP) Total Production Infrastructure PROJECTS Entitlements Taxes Royalties Fees Bonuses Improvements Total Payments not attributable to projects Total AUSTRALIA $ million Production Infrastructure GOVERNMENTS Entitlements Taxes Royalties Fees Bonuses Improvements Total Australian Taxation Office Department of Industry Total Production Infrastructure PROJECTS Entitlements Taxes Royalties Fees Bonuses Improvements Total North West Shelf Payments not attributable to projects Total AZERBAIJAN $ million Production Infrastructure GOVERNMENTS Entitlements Taxes Royalties Fees Bonuses Improvements Total Azerbaijan (ACG) Ltd. (SOCAR subsidiary) (a)534.4 Azerbaijan (Shah Deniz) Ltd (SOCAR subsidiary) (b)169.6 Ministry of Taxes (c)237.5 SGC Upstream LLC (d)125.6 State Oil Company of Azerbaijan Republic (SOCAR) (e)191.3 State Oil Fund of Azerbaijan (SOFAZ) (c)(f)6,998.2 Total Production Infrastructure PROJECTS Entitlements Taxes Royalties Fees Bonuses Improvements Total Azeri-Chirag-Deepwater Guneshli - PSA (e)(g)7,193.7 Shafag-Asiman PSA Shah Deniz - PSA (c)(h)825.4 (c)78.8 Total (a) Payments in kind for 11.1 million bbls of crude oil valued at net back value per the Production Sharing Agreement. (b) Includes payments in kind of $64.9 million for 1.4 million bbls of crude oil valued at net back value per the Production Sharing Agreement and the remaining production entitlement was paid in cash. (c) Includes $78.8 million of taxes settled by SOFAZ on BP's behalf out of production entitlement, pursuant to the Production Sharing Agreement. (d) Includes payments in kind of $55.7 million for 1.2 million bbls of crude oil valued at net back value per the Production Sharing Agreement and the remaining production entitlement was paid in cash. (e) Includes payments in kind of $191.3 million for 3.2 billion cubic metres of associated residue natural gas valued on the basis of gas prices realized in a similar Azeri project. (f) Includes payments in kind of $6,675.4 million for 140.0 million bbls of crude oil valued at net back value per the Production Sharing Agreement and the remaining production entitlement was paid in cash. (g) Includes payments in kind of $7,002.4 million for 146.8 million bbls of crude oil valued at net back value per the Production Sharing Agreement. (h) Includes payments in kind of $328 million for 6.8 million bbls of crude oil valued at net back value per the Production Sharing Agreement and the remaining production entitlement was paid in cash. BRAZIL $ million Production Infrastructure GOVERNMENTS Entitlements Taxes Royalties Fees Bonuses Improvements Total Agencia Nacional do Petroleo, Gas Natural e Biocombustíveis (ANP) Petrobras Total Production Infrastructure PROJECTS Entitlements Taxes Royalties Fees Bonuses Improvements Total BM-C-32 (C-M-61/ Itaipu) BM-C-34 (C-M-471) BM-C-34 (C-M-473) BM-POT-16 (POT-M-663) BM-POT-16 (POT-M-760) BM-POT-17 (POT-M-665) BM-POT-17 (POT-M-853) BM-POT-17 (POT-M-855) Total CANADA $ million Production Infrastructure GOVERNMENTS Entitlements Taxes Royalties Fees Bonuses Improvements Total Government of Canada Province of Alberta Province of British Columbia Total Production Infrastructure PROJECTS Entitlements Taxes Royalties Fees Bonuses Improvements Total Legacy Retained Conventional Nova Scotia Exploration Terre de Grace Payments not attributable to projects Total EGYPT $ million Production Infrastructure GOVERNMENTS Entitlements Taxes Royalties Fees Bonuses Improvements Total Egyptian General Petroleum Corporation (EGPC) Egyptian Natural Gas Holding Company (EGAS) Egyptian Tax Authority (a)348.1 Total Production Infrastructure PROJECTS Entitlements Taxes Royalties Fees Bonuses Improvements Total Baltim East Morgan East Ras Shukier Marine East Tanka El Burg Offshore El Matareya Gulf of Suez North Alexandria / West Mediterranean Deep Water North Damietta Offshore North El Burg North El-max North October North Tennin Ras El Bar South Belayim South Gharib Temsah Total (a)348.1 (a) Pursuant to the relevant agreements, EGPC paid these taxes on BP's behalf out of production entitlement. INDIA $ million Production Infrastructure GOVERNMENTS Entitlements Taxes Royalties Fees Bonuses Improvements Total Income Tax Department - Government of India Ministry of Petroleum & Natural Gas - Government of India Total Production Infrastructure PROJECTS Entitlements Taxes Royalties Fees Bonuses Improvements Total KG D6 KG-DWN-98/3 Total INDONESIA $ million Production Infrastructure GOVERNMENTS Entitlements Taxes Royalties Fees Bonuses Improvements Total Ministry of Energy & Mineral Resources Ministry of Finance (a)550.8 Total Production Infrastructure PROJECTS Entitlements Taxes Royalties Fees Bonuses Improvements Total Sanga - Sanga Tangguh (a)550.8 Tanjung CBM Total (a) Includes payments in kind of $50.2 million for 1.2 million bbls of condensates and $500.6 million for 86.0 million mmBtu of LNG valued per the Production Sharing Agreement. IRAQ $ million Production Infrastructure GOVERNMENTS Entitlements Taxes Royalties Fees Bonuses Improvements Total Basra Governorate Ministry of Oil South Oil Company (a)5.2 Total Production Infrastructure PROJECTS Entitlements Taxes Royalties Fees Bonuses Improvements Total Rumaila (a)6.6 Total (a) Includes the construction of a road to improve field operating logistics, also available to the local community. LIBYA $ million Production Infrastructure GOVERNMENTS Entitlements Taxes Royalties Fees Bonuses Improvements Total National Oil Corporation Total Production Infrastructure PROJECTS Entitlements Taxes Royalties Fees Bonuses Improvements Total EPSA Total NORWAY $ million Production Infrastructure GOVERNMENTS Entitlements Taxes Royalties Fees Bonuses Improvements Total Skatteetaten The Norwegian Petroleum Directorate Total Production Infrastructure PROJECTS Entitlements Taxes Royalties Fees Bonuses Improvements Total Skarv Ula Valhall Payments not attributable to projects Total OMAN $ million Production Infrastructure GOVERNMENTS Entitlements Taxes Royalties Fees Bonuses Improvements Total Ibri Municipality (a)25.1 Ministry of Oil & Gas Total Production Infrastructure PROJECTS Entitlements Taxes Royalties Fees Bonuses Improvements Total Khazzan (a)25.1 Total (a) Construction of a 55km tarmac road from Saih Rawl to the Khazzan Central Processing Facility, also available for use by the local community. QATAR $ million Production Infrastructure GOVERNMENTS Entitlements Taxes Royalties Fees Bonuses Improvements Total Ministry of Finance Total Production Infrastructure PROJECTS Entitlements Taxes Royalties Fees Bonuses Improvements Total Bunduq Concession (a)0.8 Total (a) The Bunduq concession taxes are equally split between Qatar and United Arab Emirates. RUSSIA $ million Production Infrastructure GOVERNMENTS Entitlements Taxes Royalties Fees Bonuses Improvements Total Ministry of Finance - Moscow Total Production Infrastructure PROJECTS Entitlements Taxes Royalties Fees Bonuses Improvements Total Investment in Rosneft Payments not attributable to projects Total TRINIDAD AND TOBAGO $ million Production Infrastructure GOVERNMENTS Entitlements Taxes Royalties Fees Bonuses Improvements Total Board of Inland Revenue Ministry of Energy & Energy Affairs National Gas Company of Trinidad & Tobago Ltd (a)90.8 Total Production Infrastructure PROJECTS Entitlements Taxes Royalties Fees Bonuses Improvements Total Block 5B BPTT Blocks (a)129.6 Total (a) Includes payments in kind of $90.8 million for 51.7 billion cubic feet of natural gas valued at the same realization prices as other gas sales. UNITED ARAB EMIRATES $ million Production Infrastructure GOVERNMENTS Entitlements Taxes Royalties Fees Bonuses Improvements Total Department of Finance Abu Dhabi (a)1,060.1 Total Production Infrastructure PROJECTS Entitlements Taxes Royalties Fees Bonuses Improvements Total ADMA Concession (a)1,059.3 Bunduq Concession (b)0.8 Total (a) $1,059.3 million of taxes were paid on BP's behalf by Abu Dhabi Marine Areas Ltd. (b) The Bunduq concession taxes are equally split between Qatar and United Arab Emirates. UNITED KINGDOM $ million Production Infrastructure GOVERNMENTS Entitlements Taxes Royalties Fees Bonuses Improvements Total Crown Estate Department of Energy and Climate Change - DECC HM Revenue and Customs (a)(317.6) Total Production Infrastructure PROJECTS Entitlements Taxes Royalties Fees Bonuses Improvements Total Andrew Bruce Decommissioning ETAP Exploration Magnus Non Operated Pipelines Shetland Payments not attributable to projects Total (a)(317.6) (a) Net refunds result from the carry back of tax losses, resulting in a refund of taxes paid in prior years. UNITED STATES (US) $ million Production Infrastructure GOVERNMENTS Entitlements Taxes Royalties Fees Bonuses Improvements Total Delaware Division of Revenue Federal Government Office of Natural Resources Revenue Office of Natural Resources Revenue - BIA Southern Ute Indian Tribe (a)33.2 State of Alaska (b)(66.6) (c)254.0 State of Arkansas State of Colorado State of Louisiana State of New Mexico State of Oklahoma State of Texas State of Wyoming Total Production Infrastructure PROJECTS Entitlements Taxes Royalties Fees Bonuses Improvements Total Alaska (b)(66.6) (c)254.9 Arkansas Colorado (a)33.2 Delaware Gulf of Mexico - Central Gulf of Mexico - Western Louisiana New Mexico Oklahoma Texas Wyoming Payments not attributable to projects Total (a) Payments in kind for 15.9 million mmBtu of gas valued on the basis of gas prices realized in the area. (b) The negative amount reflects the cash payment of current year production tax and state income tax ($96 million) which was more than offset by refunds of taxes paid for prior years. (c) Includes payments in kind of $60.6 million for 1.3 million bbls of crude oil valued per the Royalty Settlement Agreement. URUGUAY $ million Production Infrastructure GOVERNMENTS Entitlements Taxes Royalties Fees Bonuses Improvements Total Administracion Nacional de Combustibles, Alcohol y Portland (ANCAP) Total Production Infrastructure PROJECTS Entitlements Taxes Royalties Fees Bonuses Improvements Total Block 6 Block 11 Block 12 Total VENEZUELA $ million Production Infrastructure GOVERNMENTS Entitlements Taxes Royalties Fees Bonuses Improvements Total SENIAT Total Production Infrastructure PROJECTS Entitlements Taxes Royalties Fees Bonuses Improvements Total Payments not attributable to projects Total VIETNAM $ million Production Infrastructure GOVERNMENTS Entitlements Taxes Royalties Fees Bonuses Improvements Total Department of Tax Total Production Infrastructure PROJECTS Entitlements Taxes Royalties Fees Bonuses Improvements Total Divested assets Total INDEPENDENT LIMITED ASSURANCE REPORT Independent assurance conclusion to the Directors of BP p.l.c. on the consolidated report on payments to governments This report is produced in accordance with the terms of the Master Service Agreement ('MSA') release order for the purpose of reporting to the Directors of BP plc (the 'Company') in connection with the consolidated report on payments to governments (the 'consolidated report'), prepared by the Company, in order to comply with the requirements of the Reports on Payments to Governments Regulations 2014 as amended by the Reports on Payments to Governments (Amendment) Regulations 2015 (the 'Regulations') for the year ended 31 December 2015. This report is made solely to the Company's Directors, as a body, in accordance with our MSA release order. To the fullest extent permitted by law, we do not accept or assume responsibility to anyone other than the Company and the Company's Directors as a body, for our examination, for this report, or for the opinions we have formed. Our work has been undertaken so that we might report to the Directors those matters that we have agreed to state to them in this report and for no other purpose. Our report must not be recited or referred to in whole or in part in any other document nor made available, copied or recited to any other party, in any circumstances, without our express prior written permission. This engagement is separate to, and distinct from, our appointment as the auditors to the Company. Respective responsibilities of the Company and Ernst & Young LLP As Directors of the Company you are responsible for the preparation of the consolidated report in accordance with the Regulations, the requirements of which has been set out in basis of preparation of the consolidated report. The Directors of the Company remain solely responsible for contents of the consolidated report. It is our responsibility to provide a conclusion on the consolidated report based on our examination. Our approach We conducted our engagement in accordance with International Standard on Assurance Engagements (ISAE) 3000 (Revised) Assurance engagements other than audits or reviews of historical financial information issued by the International Federation of Accountants (IFAC). For the purpose of the engagement we have been provided by the Directors with the consolidated report. In performing this engagement, we have applied International Standard on Quality Control (ISQC) 1 and the independence and other ethical requirements of the International Ethics Standards Board for Accountants (IESBA). We have performed the procedures agreed with you and set out in our MSA release order. a. enquiries of management to understand and evaluate the appropriateness of methods and reporting policies implemented across the Company to comply with the Regulations; b. observation of processes performed and inspection of documents used to gather quantitative and qualitative information disclosed in the consolidated report; c. based on our understanding, using analytical procedures to identify and discuss any unusual payments in the schedule; and d. reconciling the underlying accounting records to the consolidated report; The objective of a limited assurance engagement is to perform such procedures as to obtain information and explanations in order to provide us with sufficient appropriate evidence to express a negative conclusion on the consolidated report. The procedures performed in a limited assurance engagement vary in nature and timing from, and are less in extent than for, a reasonable assurance engagement. Consequently the level of assurance obtained in a limited assurance engagement is substantially lower than the assurance that would have been obtained had a reasonable assurance engagement been performed. Inherent limitations Our conclusion is based on historical information and the projection of any information or conclusions in the attached report to any future periods would be inappropriate. Our examination excludes audit procedures such as verification of all assets, liabilities and transactions and is substantially less in scope than an audit performed in accordance with International Standards on Auditing (UK and Ireland) and therefore provides a lower level of assurance than an audit. Accordingly we do not express an audit opinion on the information. Conclusion Based on the procedures performed and evidence obtained, nothing has come to our attention that causes us to believe that the accompanying consolidated report has not been appropriately prepared in all material respects, in conformity with the requirements of the Regulations. Ernst & Young LLP London, United Kingdom 24 June 2016 Notes: 1.
